Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 1 of 20 PageID: 1




  LAWRENCE C. HERSH
  Attorney at Law
  17 Sylvan Street, Suite 102B
  Rutherford, NJ 07070
  (201) 507-6300
  Attorney for Plaintiff, and all others similarly situated


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  ––––––––––––––––––––––––––––––––––––––––– X
                                               :
  PATRICK FERRIS, on behalf of himself and all :
  others similarly situated,                   :
                                               :
                          Plaintiff,           : Civil Action No.
                                               :
  vs.                                          : CLASS ACTION COMPLAINT AND
                                               : JURY TRIAL DEMAND
  ALAN KAMEL dba LAW OFFICE OF ALAN            :
  KAMEL                                        :
                                               :
                          Defendant.           :
                                               :
  –––––––––––––––––––––––––––––––––––––––– X




         Plaintiff PATRICK FERRIS (hereinafter “Plaintiff”), on behalf of himself and all

  others similarly situated, by and through his undersigned attorney, alleges against the

  above-named Defendant ALAN KAMEL dba LAW OFFICE OF ALAN KAMEL, his

  employees, agents, and successors, the following:



                               PRELIMINARY STATEMENT

         1.      Plaintiff brings this action for actual and statutory damages and

  declaratory and injunctive relief arising from the Defendant’s violation of 15 U.S.C. §
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 2 of 20 PageID: 2




  1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which

  prohibits debt collectors from engaging in abusive, deceptive and unfair practices.


                                JURISDICTION AND VENUE

          2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

  This is an action for violations of 15 U.S.C. § 1692 et seq.

          3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

  jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

  jurisdiction.

                                         DEFINITIONS

          4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

  “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                        JURY DEMAND

          5.      Plaintiff demands a jury trial on all issues.



                                            PARTIES

          6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

  collection practices provides for the initiation of court proceedings to enjoin violations of

  the FDCPA and to secure such equitable relief as may be appropriate in each case.

          7.      Plaintiff is a natural person and resident of Monmouth County, in the State

  of New Jersey, and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

          8.      Defendant ALAN KAMEL is an attorney doing business as the LAW



                                                 2
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 3 of 20 PageID: 3




  OFFICE of ALAN KAMEL with his principle place of business located in Elizabeth,

  New Jersey.

         9.        Based upon information and belief, Defendant is a company that uses the

  mail, telephone, and facsimile and regularly engages in business, the principal purpose of

  which is to attempt to collect debts alleged to be due another. Defendant is a “Debt

  Collector” as that term is defined by 15 U.S.C. §1692(a)(6).



                              CLASS ACTION ALLEGATIONS

         10.       Plaintiff brings this action as a state wide class action, pursuant to Rule 23

  of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of himself and

  all New Jersey consumers and their successors in interest (the “Class”), who have

  received debt collection letters and/or been subject to court filings from the Defendant

  which are in violation of the FDCPA, as described in this Complaint.

         11.       This Action is properly maintained as a class action.


                   •   All New Jersey consumers against whom Defendant made an attempt

                   to collect post-judgment interest and/or other amounts in excess of what

                   Defendant was entitled to collect;



               • The Class period begins one year prior to the filing of this Action.

         12.       The Class satisfies all the requirements of Rule 23 of the FRCP for

  maintaining a class action:

                   •   Upon information and belief, the Class is so numerous that joinder of

                       all members is impracticable because there are hundreds and/or

                                                 3
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 4 of 20 PageID: 4




                 thousands of persons who have received debt collection letters and/or

                 been subject to court filings from the Defendant that violate specific

                 provisions of the FDCPA. Plaintiff is complaining of a standard court

                 filing and/or collection letters (See Exhibits A and B, except that the

                 undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2

                 partially redacted the financial account numbers in an effort to protect

                 Plaintiff’s privacy);

             •   There are questions of law and fact which are common to the Class and

                 which predominate over questions affecting any individual Class

                 member. These common questions of law and fact include, without

                 limitation:

                     a. Whether Defendant violated various provisions of the FDCPA;

                     b. Whether Plaintiff and the Class have been injured by the

                         Defendant’s conduct;

                     c. Whether Plaintiff and the Class have sustained damages and

                         are entitled to restitution as a result of Defendant’s

                         wrongdoing, and if so, what is the proper measure and

                         appropriate statutory formula to be applied in determining such

                         damages and restitution; and

                     d. Whether Plaintiff and the Class are entitled to declaratory

                         and/or injunctive relief.

             •   Plaintiff’s claims are typical of the Class, which all arise from the same

                 operative facts and are based on the same legal theories;

                                            4
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 5 of 20 PageID: 5




             •   Plaintiff has no interest adverse or antagonistic to the interest of the

                 other members of the Class;

             •   Plaintiff will fairly and adequately protect the interest of the Class and

                 has retained experienced and competent attorneys to represent the

                 Class;

             •   A Class Action is superior to other methods for the fair and efficient

                 adjudication of the claims herein asserted. Plaintiff anticipates that no

                 unusual difficulties are likely to be encountered in the management of

                 this class action;

             • A Class Action will permit large numbers of similarly situated persons

                 to prosecute their common claims in a single forum simultaneously

                 and without the duplication of effort and expense that numerous

                 individual actions would engender. Class treatment will also permit the

                 adjudication of relatively small claims by many Class members who

                 could not otherwise afford to seek legal redress for the wrongs

                 complained of herein. Absent a Class Action, class members will

                 continue to suffer losses of statutory protected rights as well as

                 monetary damages. If the Defendant’s conduct is allowed to proceed

                 without remedy it will continue to reap and retain the proceeds of its

                 ill-gotten gains;

             •   Defendant has acted on grounds generally applicable to the entire

                 Class, thereby making appropriate final injunctive relief or

                 corresponding declaratory relief with respect to the Class as a whole.



                                            5
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 6 of 20 PageID: 6




                                  STATEMENT OF FACTS

         13.     Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

  defined by 15 U.S.C. §1692a(3).

         14.     Defendant collects and attempts to collect debts incurred or alleged to

  have been incurred for personal, family or household purposes on behalf of creditors

  using the United States Postal Service, telephone and/or the Internet.

         15.     Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6).

         16.     Sometime prior to January 31, 2001, Plaintiff and Susan Ferris allegedly

  incurred a financial obligation to St. Clare’s Hosp/Denville Pathology Assc NW of New

  Jersey (“St. Claire’s”) relating to a medical debt (“the Medical Debt.”).

         17.     The Medical Debt arose out of a transaction in which money, property,

  insurance or services, which are the subject of the transaction, are primarily for personal,

  family or household purposes.

         18.     The alleged medical bill obligation is a "debt" as defined by 15 U.S.C. §

  1692a(5).

         19.     St. Claire’s is a "creditor" as defined by 15 U.S.C. § 1692a(4).

         20.     Sometime prior to January 31, 2001, St. Claire’s either directly or through

  intermediate transactions assigned, placed or transferred its entire interest in the Medical

  Debt to Hospital & Doctors Service Bureau (“HDSB”).

         21.     Sometime prior to January 31, 2001, HDSB, either directly or through

  intermediate transactions assigned, placed or transferred the Medical Debt to the law firm

  of Samuel J. Weinstein, Esq. (“Weinstein”) for purposes of collection.

         22.     At the time the Medical Debt was assigned, placed or transferred to

                                                6
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 7 of 20 PageID: 7




  HDSB, the Medical Debt was in default.

          23.    On or about, March 15, 2001, Weinstein filed a lawsuit against Plaintiff on

  behalf of HDSB entitled Hospital & Doctors Service Bureau v. Susan Ferris & Patrick

  Ferris, Mon-DC-002526-01 (“the State Court Action”) in the Monmouth County Superior

  Court of New Jersey, Special Civil Part, to recover $10,000.00 related to the Medical

  Debt.

          24.    On or about August 30, 2001, HDSB obtained a default judgment against

  Plaintiff and Susan Ferris in the State Court Action in the amount of $10,270 with a VJ

  Number 007721-01 (“the State Court Judgment”).

          25.    On or about August 3, 2018, Weinstein substituted out as attorney for

  HDSB in the State Court Action and Defendant substituted in as attorney of record.

          26.    On March 13, 2020, Defendant filed a Motion for Summary Judgment to

  Revive the Judgment pursuant to R 1:6-2 (“Revival Motion I”).

          27.    In support of Revival Motion I, Defendant sought to collect a total due

  amount of $18,193.73 including interest of $7,718.86.

          28.    The $7,718.86 amount of interest was in excess of the amount of interest

  that Defendant was entitled to seek to collect.

          29.    In support of the amount of post-judgment interest owed, Defendant

  submitted a Post Judgment Interest Calculator, which indicated that post-judgment

  interest was calculated pursuant to R.4:42-11(a)(ii). Attached as Exhibit A is the Post

  Judgment Interest Calculator Defendant filed in support of the Revival Motion I.

          30.    In calculating the amount of post-judgment interest Plaintiff allegedly

  owed as part of Revival Motion I, Defendant incorrectly used the law division rate rather

                                               7
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 8 of 20 PageID: 8




  than the applicable special civil part rate.

          31.     Additionally, as part of Revival Motion I, in calculating the post judgment

  interest amount, Defendant failed to calculate the simple interest amount, calculated the

  incorrect number of days and otherwise assessed more interest in the Revival Motion I,

  than Plaintiff was obligated to pay.

          32.     On or about September 22, 2020, the Court denied Plaintiff’s Motion for

  Revival I.

          33.     On or about, Defendant filed a second motion to Revive the Judgment

  (“Revival Motion II”)

          34.     In support of Revival Motion II Defendant sought to collect a total due

  amount of $18,034.44 including interest of $8,034.44.

          35.     The $8,034.44 amount of interest was in excess of the amount of interest

  that Defendant was entitled to collect.

          36.     With respect to Revival Motion II, Defendant submitted a Post Judgment

  Interest Calculator, indicating that post-judgment interest was calculated pursuant to

  R.4:42-11(a)(ii).   Attached as Exhibit B is the Post Judgment Interest Calculator

  Defendant filed in support of Revival Motion II.

          37.     In calculating the amount of interest Plaintiff allegedly owed in Revival

  Motion II, Defendant incorrectly used the law division post judgment rate rather than the

  special civil part post-judgment rate.

          38.     Additionally, in calculating the interest amount in Revival Motion II,

  Defendant, failed to calculate the simple interest amount, calculated the incorrect number

  of days and otherwise assessed more interest in Revival Motion II than Plaintiff was

                                                 8
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 9 of 20 PageID: 9




  obligated to pay.

         39.     Additionally, the Post Judgment Calculator documents submitted with

  respect to both Motions for Revival double charged for interest and incorrectly listed the

  amount of the judgment.

         40.     The total judgment amount was $10,270.00 and not $10,474.87 as

  indicated in the post-Judgment calculator

         41.     Specifically, the Amount of Judgment of $10,474.87 included post-

  judgment interest through the date of the Statement of Docketing of January 16, 2002.

  See attached Exhibit C – the Statement for Docketing.

         42.     The Statement for Docketing included interest of $199.87 through January

  16, 2002.

         43.     Thus, the post judgment calculators charged interest twice from the period

  of 8/30/01 through 1/16/02.

         44.     Additionally, the amount of interest should have been calculated based

  upon a judgment amount of $10,270.00 and not $10,474.87.

         45.     As such both Revival Motion I and Revival Motion II sought to collect

  more in post-judgment interest than Defendant was entitled to collect.

         46.     Plaintiff suffered injury in fact by being subjected to the unfair and

  abusive practices of Defendant.

         47.     Plaintiff suffered actual harm by being the target of Defendant’s

  misleading debt collection communications.

         48.     Defendant violated Plaintiff’s rights not to be the target of misleading debt

  collection communications.

                                               9
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 10 of 20 PageID: 10




              49.   Defendant violated Plaintiff’s right to a trustful and fair debt collection

   process.

              50.   Under the FDCPA, Plaintiff had the right to receive certain information

   from Defendant regarding the amount of judgment that he owed.

              51.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              52.   The documents Defendant filed the Court provided confusing and

   incorrect information and caused Plaintiff a concrete injury in that Plaintiff was deprived

   of his right to receive accurate and trustworthy information regarding his rights under the

   FDCPA.

              53.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              54.   The FDCPA ensures that consumers are fully and truthfully apprised of

   the facts and of their rights, the act enables them to understand, make informed decisions

   about, and participate fully and meaningfully in the debt collection process. The purpose

   of the FDCPA is to provide information that helps consumers to choose intelligently. The

   Defendant’s false representations misled the Plaintiff in a manner that deprived Plaintiff

   of his or her right to enjoy these benefits.

              55.   As a result of Defendant’s conduct, Plaintiff suffered an actual, concrete

   injury as a result of Defendant’s failure to provide Plaintiff information required under

   the FDCPA.

                                                  10
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 11 of 20 PageID: 11




           56.     The failure of Defendant to provide correct information impeded

   Plaintiff’s ability to make a well-reasoned decision.

           57.     Defendant’s failure to provide accurate information injured Plaintiff in

   that it impacted his ability to decide on how to proceed with respect to the matter.

           58.     The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose a response.


                     POLICIES AND PRACTICES COMPLAINED OF

           59.     It is Defendant’s policy and practice to send and/or file written collection

   communications and file documents with the court, seeking to collect more in interest and

   other amounts which it was not entitled to collect, in the form annexed hereto as Exhibit

   A and/or B, which violate the FDCPA, by inter alia:

                   (a)     Using false, deceptive or misleading representations or means in
                           connection with the collection of a debt;

                   (b)     By making false representations of the character or legal status of a
                           debt; and

                   (c)     Using unfair or unconscionable means to collect or attempt to

                           collect any debt.

           60.     On information and belief, Defendant filed Motions to Revive a Judgment,

   in the form annexed hereto as Exhibit A and/or B to at least 30 natural persons in the

   State of New Jersey.




                                                 11
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 12 of 20 PageID: 12




                                              COUNT I

             FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692
                              VIOLATIONS

          61.      Plaintiff repeats the allegations contained in paragraphs 1 through 60 as if

   the same were set forth at length.

          62.      Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.

          63.      By filing Motions for Revival of a Judgment, which sought to collect

   interest and/or other amounts in excess of what it was entitled to, Defendant violated:

          A. 15 U.S.C. §1692e, by using a false, deceptive or misleading representation or

                means in connection with the collection of any debt;

          B. 15 U.S.C. §1692e(2)(A), by falsely representing the character, amount, or

                legal status of any debt;

          C. 15 U.S.C. §1692e(2)(B), by falsely representing any services rendered or

                compensation which may lawfully be received by a debt collector for the

                collection of a debt;

          D. 15 U.S.C. § 1692e(5) by threatening to take any action that cannot legally be

                taken or this is not intended to be taken;

          E. 15 U.S.C. § 1692e(10) by using a false representation or deceptive means to

                collect or attempt to collect a debt from Plaintiff;

          F. 15 U.S.C. §1692f by using unfair or unconscionable means to collect or

                attempt to collect any debt; and,

          G. 15 U.S.C. §1692f(1), by collecting or attempting to collect any amount not

                expressly authorized by the agreement creating the debt or permitted by law.

                                                    12
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 13 of 20 PageID: 13




          WHEREFORE, Plaintiff, on behalf of himself and others similarly situated,

   demands judgment against Defendant as follows:

          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representative and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class maximum statutory damages;

          (b) Awarding pre-judgment interest;

          (c) Awarding post-judgment interest;

          (d) Awarding reasonable attorneys’ fees, costs and expenses; and

          (e) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
          May 12, 2021

                                                  Respectfully submitted,


                                                 By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.
                                                    17 Sylvan Street, Suite 102B
                                                    Rutherford, NJ 07070
                                                    (201) 507-6300
                                                    Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2

          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,




                                               13
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 14 of 20 PageID: 14




   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


   Dated: May 12, 2021                   By: s/ Lawrence C. Hersh
                                             Lawrence C. Hersh, Esq




                                               14
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 15 of 20 PageID: 15




                                 EXHIBIT A
   MON-DC-002526-01 05/13/2020 7:34:51 AM Pg 14 of 16 Trans ID: SCP2020957488
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 16 of 20 PageID: 16
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 17 of 20 PageID: 17




                                 EXHIBIT B
   MON-DC-002526-01 01/13/2021 11:07:14 AM Pg 14 of 17 Trans ID: SCP202169959
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 18 of 20 PageID: 18
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 19 of 20 PageID: 19




                                 EXHIBIT C
Case 2:21-cv-11154-JMV-JBC Document 1 Filed 05/12/21 Page 20 of 20 PageID: 20
